DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.


Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a fingerprint detection device with A/D converters and a calculation circuit to determine a difference between sensed signals (Fig. 1 of the specification as filed).  The prior art of record also teaches common mode and noise compensation for a fingerprint sensor (Chung et al. USPN 2018/0039809 and Kravets et al. USPN 2017/0068835).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed control circuit sensing a common mode component and providing information about the sensed common mode component to the analog-to-digital converter.
Specifically, the prior art of record fails to teach or suggest Applicant’s specifically claimed “a fingerprint detection device, comprising a detection substrate and a signal converter, wherein the detection substrate comprises a plurality of pixels arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprises a 
wherein the fingerprint detection device further comprises a control circuit coupled to the sensing circuits and the plurality of analog-to-digital converters and configured to obtain a common mode component of sensing electrical signals output by the sensing circuits of at least part of the plurality of pixels and provide information about the common mode component to the plurality of analog-to-digital converters, and the analog-to-digital converter is configured to perform analog-to-digital conversion on a difference between the sensing electrical signal from a corresponding sensing circuit and the common mode component” (see at least claim 1 – emphasis added); and 
“a fingerprint detection method for use in a fingerprint detection device, the fingerprint detection device comprising a detection substrate and a signal converter, the detection substrate comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns, each pixel comprising a sensing circuit configured to receive an optical signal and output a sensing electrical signal according to the received optical signal; 
the signal converter comprising a plurality of analog-to-digital converters each coupled to one column of sensing circuits, 
wherein the fingerprint detection method comprises: 
obtaining a common mode component of sensing electrical signals output by the sensing circuits of at least part of the plurality of pixels and providing information about the common mode component to the plurality of analog-to-digital converters by a control circuit, and performing, by the analog-to-digital converter, analog-to-digital conversion on a difference between the sensing electrical signal from a corresponding sensing circuit and the common mode component” (see at least claim 11 – emphasis added).

Claims 2-10 and 12-18 are dependent on claims 1 and 11, respectively, and allowable for substantially the same reasons, discussed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chung et al. (USPN 2018/0039809), Hwang et al. (USPN 2018/0039810) and Kravets et al. (USPN 2017/0068835) teach common mode and noise compensation;
Huang et al. (USPN 2019/0212873) teach signal compensation in a fingerprint sensor; and
Kim et al. (USPN 2019/0246058) and Kim (USPN 2019/0098245) teach a control circuit for an image sensor.


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623